DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,3-5,8-9,11-13,16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, namely an abstract idea, without significantly more. 
Independent claims 1,9, and 16, recite a computer implemented method, a computer program product, or a system, respectively, “receiving content, identifying…, determining… , and generating …. ”. As drafted, the limitations discussed above all describe abstract idea; in particular, mental processes, embodied for example, in the work of an editor who could regularly perform these limitations manually with a general purpose computer. All of the limitations encompass a process a human can discern mentally using pen and paper, regardless of the fact that the claim limitations may use a computer or processor-based “engine” to perform the process (see MPEP 2106.04(a)(III)(C)).   
Furthermore, the above judicial exception examples are not integrated into a practical application. As mentioned above, the additional element of performing the process using a computer or general purpose processor (i.e. applying a judicial 
Regarding claims 3-5,8,11-13, and 18-20, the claims add other abstract ideas: defining an entity, classifying content, defining contextual indicators, and  allowing…  which all describe abstract ideas, in particular, mathematical concepts. Again, all of the limitations encompass a process a human can discern mentally using pen and paper, regardless of the fact that the claim limitations may use a “computing device” to perform the process (see MPEP 2106.04(1)(2)(111)(C)). Therefore, these claims are ineligible also.     

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dhawan et al. (10,235,464), cited by Applicant.
In regard to claims 1,9, and 16, Dhawan et al. show in Figure 2, a hashtag method, medium, and system comprising: receiving content from an online source (item 204), identifying a set of contextual indicators for the content (criteria, item 206), determining an entity-desired outcome for the content (categorize sentiments, item 212), and generating a hashtag for the content using the set of contextual indicators while maximizing the entity-desired outcome (ranking, item 216).
In regard to claims 2,6,7,8,10,14,15,17, and 20, Dhawan et al. show in Figure 7, selecting, presenting, and displaying a subset of the hashtags along with the content to an entity on an entity device. This post also includes a group hashtag post of engaged users (#camerarocks, #cameraproblems). 
In regard to claims 3,4,11,12,18, and 19, Dhawan et al. show an entity for the entity desired outcome includes one of a person (publisher chooses the sentiment, claim 7) or inherently classifying content using machine learning (artificial intelligence agent, claim 6). 
In regard to claims 5 and 13, Dhawan et al. show that the contextual indicators include at least one of a social context (col. 5, ln 30-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagaraja et al. (10,834,026) show a system and method for AI assisted service provision and modification which includes hashtag information.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/           Primary Examiner, Art Unit 2658                                                                                                                                                                                                        March 23, 2022